Citation Nr: 1759431	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to episodic loss of consciousness, claimed as a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 12, 1970 to January 22, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records indicate that he suffered a head injury in service. The Veteran fell off a fence and landed on his head. He required medical treatment of a laceration requiring sutures. The most recent VA examination, dated May 2015, noted that there was no history of traumatic brain injury (TBI), and did not discuss potential residuals of this injury.

Despite the findings noted in the May 2015 VA examination, the Veteran's VA treatment records and his testimony before the Board reflect he may in fact have residuals of a traumatic brain injury. During his board hearing, the Veteran stated that he had suffered a head injury and shortly after began having seizures. The Board finds that the evidence suggests the possibility of a TBI. This issue is incorporated into the Veteran's existing claim for major depressive disorder as there is a potential interrelationship. See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (describing three main areas of TBI dysfunction which involve cognitive, emotional/behavioral and physical). As such, this issue needs further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records that are relevant to the Veteran's claims, including VA treatment records since May 2015.

2. After the above has been completed to the extent possible, send the claims file to an appropriate examiner or examiners to evaluate determine whether the Veteran's reported in-service head injury would constitute a TBI. The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed. All pertinent symptomatology and findings must be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

Whether it is at least as likely as not (50 percent or better probability) that the Veteran incurred residuals of a traumatic brain injury related to his head injury in service?  If so, identify all current residuals including whether his depressive complaints are a residual of TBI.

If the Veteran does not manifest depressive complaints as a residual of TBI, provide an opinion as to whether the Veteran's manifests a current acquired psychiatric disorder which arose during service, is otherwise related to his periods of active duty service, is caused by service-connected seizure disorder and headaches OR is aggravated beyond the normal progress of the disorder by service-connected seizure disorder and headaches?

The reviewer should explain the medical basis for the conclusion reached, to include why the medical findings indicate the current disability is or is not related to the Veteran's described in-service experiences and symptoms.

3. Thereafter, readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

